DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
	The limitation “means for introducing a quantity of air” in claim 19 ONLY appears to invoke 112(f)/(6th) paragraph. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 7, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veilleux US 2011/0302903 in view of Tunna et al. US 2010/0229626.
	Regarding claim 7, Veilleux discloses a gas turbine engine, see title, including a fluid distribution system having a liquid pump, fuel pumps 30, 36; lubricant pump 42. Veilleux does not disclose the gas turbine engine has a fire mitigation system as claimed. 

    PNG
    media_image1.png
    492
    670
    media_image1.png
    Greyscale

	Tunna teaches an apparatus for detecting a flammable atmosphere within a compressor and inerting the condition by providing a purge flow to the pump, the fire mitigation system configured to deactivate the fluid distribution system in the event of a fire condition by introducing a quantity of air, purge fluid 120, into the fluid distribution system at a location upstream of the liquid pump, see annotated fig. 1, labeled upstream location, the quantity of air being greater than a liquid discharge capacity of See para. [0019]. The system of Tunna is capable of injecting enough fluid to starve the liquid pump in the event of the fire condition. As noted in Applicant’s specification, the quantity of air being greater than the liquid discharge capacity of the liquid pump is the structure that creates the function, where the purge device 120 of Tunna is capable of supplying a large enough quantity of air to starve the pump by closing off all valves 140 except for the upstream one. 
	It would have been obvious to provide the flammable condition detection and purge system to the pumps of Veilleux, as taught by Tunna, in order to provide a means to detect a flammable condition and prevent the flammable condition from entering the pumps. Id. 
	Regarding claim 13, Veilleux, in view of Tunna, discloses the fluid distribution system is a fuel system and the liquid pump is a fuel pump unit 30, 36 disposed between a fuel tank 28 and fuel nozzles, indicated by the arrow going into combustor 22c, of the gas turbine engine, the liquid pump comprising a fuel pump 30, 36 operable, in operation to pump fuel to the fuel nozzles; and a fuel control unit 36c located downstream from the fuel pump 30 and disposed in communication therewith, the fuel control unit operable to control the fuel pump to vary fuel flow through the fuel system. 
	
14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veilleux, in view of Tunna as applied to claim 7 above, and further in view of Griffiths et al. US 2004/0177602.
	Regarding claim 14, Veilleux, in view of Tunna, discloses all elements but does not expressly disclose that the liquid pump is a positive displacement gear pump. Veilleux does not discuss the type of pumps at all.
	Griffiths teaches fuel pumps being positive displacement gear pumps have certain advantageous characteristics making them the preferred choice for use in GT engine fuel systems because the flow of fuel through a gear pump varies linearly with speed of the pump. See para. [0003].
	It would have been obvious to an ordinary skilled worker to provide a fuel pump (or the lube pump) of Veilleux, in Tunna, as a positive displacement gear pump taught by Griffiths, because Griffiths teaches that gear pumps are the preferred choice of GT fuel systems due to having a linear relationship between flow and speed. Id. 

Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive.
The Applicant’s filing of the terminal disclaimed filed on 2/8/2022 renders the double patenting issues moot. 
	The Applicant argues that Tunna’s apparatus is intended only to dilute the concentration of pumped fluid below the lower explosive limits. While the Examiner will accept the Applicant’s assertion, the Examiner notes that "apparatus claims cover what is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). Thus, patentability turns on whether Tunna’s apparatus is capable of pumping a greater quantity of air than the pump discharge capacity. As the Applicant noted, Tunna’s apparatus includes a purge gas tank intended to pump diluting fluid into the line. See Applicant’s arguments at page 6. However, the apparatus of Tunna is intended to inject fluid at multiple portions along the line but is capable of being operated such that all the fluid goes to the upstream valve 140. 

Allowable Subject Matter
Claims 19-20 are allowed.
Claims 8-12, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 8 and 19, the prior art does not disclose the claimed sacrificial element in combination with the remaining structure of claims 7 and 19.
Claims dependent thereon are rejected for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741